      Case 2:17-cv-04140-DWL Document 108 Filed 03/01/19 Page 1 of 3



1    J. Henk Taylor (016321)
     RYAN RAPP & UNDERWOOD, P.L.C.
2
     3200 N. Central Ave, Suite 2250
3    Phoenix, Arizona 85012
     Telephone: (602) 280-1000
4    Facsimile: (602) 265-1495
5    Email: htaylor@rrulaw.com

6    Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
7
     Joshua Wurtzel (admitted pro hac vice)
8    SCHLAM STONE & DOLAN LLP
     26 Broadway
9    New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 DECLARATION OF JEFFREY M.
           v.                                      EILENDER IN OPPOSITION TO
21                                                 DEFENDANT WYO TECH
     Wyo Tech Investment Group, LLC, CWT           INVESTMENT GROUP, LLC’S
22
     Canada II Limited Partnership, Resources      MOTION TO ENJOIN AND FOR
23   Recovery Corporation, and Jean Noelting,      LEAVE TO AMEND
24                         Defendants.
25
26   And related claims.

27
28
       Case 2:17-cv-04140-DWL Document 108 Filed 03/01/19 Page 2 of 3



1
              In accordance with 28 U.S.C. § 1746, JEFFREY M. EILENDER, declares, under
2
     the penalty of perjury, the following to be true and correct.
3
              1.    I am a member of Schlam Stone & Dolan LLP, co-counsel with Ryan Rapp
4
     & Underwood, P.L.C. for Defendants CWT Canada II Limited Partnership, Resource
5
6    Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) in this action.

7    I submit this declaration in opposition to Defendant Wyo Tech Investment Group, LLC’s

8    Emergency Motion to Enjoin CWT Parties from Attempts to Utilize New York
9    Restraining Notices to Restrain Funds of Nondebtors and Nondebtor Assets Located
10   Outside of New York and Motion to Amend Complaint, dated February 15, 2019 (Dkt.
11   No. 98). Unless otherwise specified, the matters below are based on my personal
12
     knowledge, communications with other attorneys in my firm, and a review of my firm’s
13
     files.
14
              2.    A copy of the transcript of the February 27, 2019 telephone hearing in this
15
     case is attached as Exhibit A.
16
              3.    On February 8, 2019, this firm served restraining notices on, among others,
17
     Wilenchik & Bartness, P.C. and Beus Gilbert PLLC (Danzik’s and his cronies’ counsel);
18
19   Elizabeth Danzik (Danzik’s wife); Autumn and Jovahna Danzik (Danziks’ daughters, at

20   least one of whom is involved in Danzik’s business); and Wyo Tech. We served these

21   restraining notices by certified mail in accordance with C.P.L.R. § 5222(a). The
22   restraining notices we served on Wyo Tech and Inductance were mailed to their addresses
23   in Wyoming. A copy of the restraining notice we served on Inductance is attached as
24   Exhibit B.
25
              4.    On February 11, 2019, this firm served a restraining notice on a Bank of the
26
     West branch in New York, restraining any assets held in the name of Danzik, RDX, or
27
     any known Danzik entities—including Inductance Energy Corporation, which the
28

                                                  -2-
      Case 2:17-cv-04140-DWL Document 108 Filed 03/01/19 Page 3 of 3



1
     evidence shows, among other things, has paid tens of thousands of dollars of Danzik’s
2
     legal fees. A copy of this restraining notice we served on Bank of the West is attached as
3
     Exhibit C.
4
            5.     Contrary to Wyo Tech’s counsel’s representation during the February 27,
5
6    2019 telephone hearing, we understand from Bank of the West’s counsel that Bank of the

7    West is fully complying with this restraining notice. But documents produced by Bank of

8    the West show that Inductance moved hundreds of thousands of dollars out of its accounts
9    shortly before Danzik’s New York counsel disclosed these accounts to us in accordance
10   with a New York subpoena, and so we understand that Bank of the West restrained only
11   $1,009.83 in Inductance’s accounts.
12
     Dated: March 1, 2019
13          New York, New York

14
15
16                                                     JEFFREY M. EILENDER
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
